DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,878,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reason(s) for Allowance
The amendments to the claims and remarks from 12/16/2021 in combination with the previous presented limitations and the terminal disclaimer provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) Claims 1 and 15, particularly computing updated tridimensional position and orientation of said sensor in a global coordinate system of the monitored volume by aligning a local point cloud acquired by said tridimensional sensor with a global tridimensional map of the monitored volume stored in a memory, and generating an aligned local point cloud from said acquired point cloud on the basis of the updated tridimensional position and orientation of the sensor, and monitoring an intrusion in the monitored volume by comparing a free space of said aligned local point cloud with a free space of the global tridimensional map, in the manner claimed.particularly receiving a local point cloud from said at least one tridimensional sensor and computing an aligned local point cloud by aligning said local point cloud with a global tridimensional map of the self-calibrated monitoring system, identifying, in the aligned local point cloud at least one data point corresponding to the reflective pattern of the camera, and determining at least a tridimensional location of the camera in a global coordinate system of the global tridimensional map on the basis of the coordinates of said identified data point of the aligned local point cloud corresponding to the reflective pattern of the camera, in the manner claimed. 	3) Claim 11, particularly a central processing unit able to receive the acquired local point clouds from the plurality of N tridimensional sensors, store said acquired point clouds in a memory and, for each sensor of said plurality of N tridimensional sensors, compute updated tridimensional position and orientation of said sensor in a global coordinate system of the monitored volume by aligning a local point cloud acquired by said tridimensional sensor with a global tridimensional map of the monitored volume stored in a memory, generate an aligned local point cloud from said acquired point cloud on the basis of the updated tridimensional position and orientation of the sensor, and monitor an intrusion in the monitored volume by comparing a free space of said aligned local point cloud with a free space of the global tridimensional map, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684